Name: Council Regulation (EEC) No 440/86 of 17 February 1986 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Morocco, for the period 1 November 1985 to 28 February 1986
 Type: Regulation
 Subject Matter: processed agricultural produce;  Africa;  trade policy
 Date Published: nan

 28 . 2 . 86 Official Journal of the European Communities No L 50 / 3 COUNCIL REGULATION (EEC) No 440 / 86 of 17 February 1986 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil , originating in Morocco, for the period 1 November 1985 to 28 February 1986 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco ( O , which entered into force on 1 November 1978 , and in particular to Annex B thereof, Having regard to the recommendation from the Commission , Whereas it is necessary to approve the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil , falling within subheading 15.07 A I of the Common Customs Tariff and originating in Morocco , for the period 1 November 1985 to 28 February 1986 . HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil falling within subheading 15.07 A I of the Common Customs Tariff and originating in Morocco , for the period 1 November 1985 to 28 February 1986 is hereby approved on behalf of the Community . The text of the Agreement is annexed to this Regulation . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 February 1986 . For the Council The President H. van den BROEK (') OJ No L 264 , 27 . 9 . 1978 , p. 2 .